Orders of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about August 22, 2001, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children upon fact-finding determinations of permanent neglect, and committing the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The findings of neglect are supported by clear and convincing evidence that, despite petitioner agency’s diligent efforts, respondent made no genuine attempt to come to terms with or acknowledge his responsibility for the circumstances that led to the children’s removal (Social Services Law § 384-b [7] [c]; see Matter of Adrian M., 270 AD2d 93 [2000], lv denied 95 NY2d 757 [2000]; see also Matter of Jamie M., 63 NY2d 388, 393 [1984]).
This lack of insight continued to be evident at the dispositional hearing. The best interests of the children, who have been in foster care virtually since birth, are best served by termination of respondent’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.